EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350 AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of vTv Therapeutics Inc. (the “Company”) on Form10-K for the period ended December 31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Stephen L. Holcombe, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, in my capacity as an officer of the Company that, to my knowledge: 1. The Report fully complies with the requirements of Section13(a)or 15(d), as applicable,of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 4, 2016 By: /s/ Stephen L. Holcombe Stephen L. Holcombe President and Chief Executive Officer
